Exhibit 10.1

 

AGREEMENT FOR THE PURCHASE OF COMMON STOCK

 

THIS COMMON STOCK PURCHASE AGREEMENT, (this “Agreement”) is made on December 4,
2019, among Steve Ketter (“Seller”), Grand Perfecta, Inc., a Nevada corporation
(the “Company”) and Yang Liu (“Purchaser”).  The Seller, the Company and the
Purchaser may be referred to herein singularly as a “Party” and collectively, as
the “Parties.”

 

In consideration of the mutual promises, covenants, and representations
contained herein, the parties hereto agree as follows:

 

Preliminary Statement

 

The Seller wishes to sell, and the Purchaser wishes to purchase, three million
(3,000,000) shares of the common stock, par value $0.001 per share (the “Common
Stock”), of the Company (the “Purchased Shares”).

 

The Company wishes to issue to Purchaser, and the Purchaser wishes to subscribe
for, four million three hundred fifty thousand (4,350,000) shares of Common
Stock (the “Subscribed Shares”).

 

Seller, the Company and Purchaser have entered into an Escrow Agreement and
appointed Mandelbaum Salsburg to act as Escrow Agent (“Escrow Agent”) for this
transaction and to receive and hold all consideration payable by Purchaser, the
stock certificate(s) representing the Purchased Shares, together with duly
executed stock powers with Signature Medallion Guarantees, a stock certificate
representing the Subscribed Shares to be issued by the Company and corporate
records of the Company to be delivered to Purchaser at Closing (as defined
herein).

 

NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:

 

ARTICLE I
SALE OF SECURITIES

 

1.01.        Sale; Subscription.   (a) Subject to the terms and conditions of
this Agreement, the Seller agrees to sell the Purchased Shares, and the
Purchaser agrees to buy the Purchased Shares, for Two Hundred and Sixty-Eight
Thousand Dollars ($268,000.00) (the “Purchase Price”).

 

(b) Subject to the terms and conditions of this Agreement, the Company agrees to
issue, and the Purchaser agrees to subscribe for, the Subscribed Shares and the
Purchaser agrees to purchase the Subscribed Shares for a subscription price of
One Hundred Eighty-Two Thousand Dollars ($182,000) (the “Subscription Price”).
Purchaser acknowledges that all of such amount will be used to satisfy current
obligations of the Company.

 

 

 

 



 1 

 

 

1.02.        Deposit:    Purchaser has remitted to the Trust Account of Escrow
Agent a deposit (the “Deposit”) in the amount of Fifty Thousand Dollars
($50,000.00) against the Purchase Price. 

 

As soon as reasonably practicable, Seller and the Company will make available at
the office of Escrow Agent by electronic means satisfactory to all parties (such
as through electronic mail or other electronic delivery service such as DropBox
or Google Drive), copies of all documents listed in Article II, Paragraph 2.17
and Article IV of this Agreement, and all other documents which may be requested
by Purchaser that are reasonably available to the Company (collectively, the
“Documents”).

 

1.03.        Purchased Shares; Subscribed Shares; Balance of Purchase Price.
 Promptly after the date hereof, Seller shall deposit with Escrow Agent the
certificates representing the Purchased Shares, together with duly executed
stock powers with Signature Medallion Guarantees (the “Seller Certificates”)
which the Escrow Agent shall be permitted to deliver to the Company’s transfer
agent for transfer to Purchaser at Closing, and no later than December 6, 2019,
the Company will deposit with Escrow Agent a certificate (the “Company
Certificate,” collectively with the Seller Certificate, the “Certificates”)
representing the Subscribed Shares registered in the name of Purchaser. Creation
of the Company Certificate by the Company’s transfer agent coupled with a letter
permitting the transfer agent to deliver the Company Certificate to the Escrow
Agent at closing shall be deemed delivery to Escrow Agent. The Certificates
shall remain with Escrow Agent/transfer agent at all times prior to Closing,
except that upon receipt of the Purchase Price Escrow Agent may deliver the
Seller Certificates to the Company’s transfer agent to confirm that they are in
suitable form for delivery of the Purchased Shares to Purchaser at Closing and
that the transfer agent is prepared to deliver a certificate representing the
Purchased Shares registered in the name of Purchaser.

 

The full amount of the Purchase Price will be deposited with Escrow Agent on or
before December 6, 2019 (the “Firm Date”). The closing is intended to occur on
the date, no earlier than December 6 and no later than December 20, 2019, the
Company files with the Securities Exchange Commission its Annual Report on Form
10-K for the year ended July 31, 2019, including audited financial statements
for and as of the years ended July 31, 2019 and 2018 (the “Form 10-K”), and, if
it is then due, its Quarterly Report on Form 10-Q for the quarter ended October
31, 2019, required for the Company to be current in its reporting obligations;
provided the Seller and Company have complied with or fulfilled all other
conditions contained herein and provided further that the Company shall not be
required to file its Report on Form 10-Q in order for the Closing to occur,
provided the Company is prepared to do so subject only to payment to its
auditor.

 

1.04        Termination. This Agreement may be terminated unilaterally by Seller
if Seller has complied with all of its obligations hereunder and the balance of
the Purchase Price is not delivered to the Escrow Agent on or before the Firm
Date, unless an extension of time is agreed to in writing by both parties. Upon
such termination by Seller, unless at least one day prior to the Firm Date
Purchaser has notified Seller that Purchaser is terminating this Agreement, the
Deposit shall be delivered to Seller in accordance with the terms of the Escrow
Agreement.

 

 

 

 



 2 

 

 

This Agreement may be terminated unilaterally by Purchaser: (a) at any time at
least one day prior to the Firm Date, (b) if the Seller fails to deliver the
Certificates and the Documents to Escrow Agent on or prior to December 6, 2019
(and other documents requested by the Purchaser reasonably available to the
Seller promptly after such request is made), unless an extension of time is
agreed to in writing by both parties; (c) if the Company is not prepared to
become current in its filings with the SEC at Closing, (c) at any time prior to
closing, if during the course of its due diligence Purchaser shall have
discovered any fact or circumstance, such as a previously undisclosed liability,
which significantly lessens the utility of the Company as a publicly traded
company and which Seller or the Company shall fail to cure or demonstrate that
they can cure within ten (10) days after receipt of notice from Purchaser. Upon
such termination by Purchaser, all consideration paid by Purchaser shall be
returned to Purchaser in accordance with the terms of the Escrow Agreement.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

Seller represents and warrants to Purchaser as follows:

 

2.01.        Title.   Seller has good and marketable title to the Purchased
Shares. Upon payment of the Purchase Price, Purchaser will have good and
marketable title to the Purchased Shares subject only to such liens and
encumbrances thereon as may be created by Purchaser.  The Purchased Shares are
and at Closing will be free and clear of all liens, security interests, pledges,
charges, claims, encumbrances and restrictions of any kind, except for
restrictions on transfer imposed by federal and state securities laws.  None of
the Purchased Shares are or at Closing will be subject to any voting trust or
agreement.  No person holds or has the right to receive any proxy or similar
instrument with respect to the Purchased Shares.  Except as provided in this
Agreement, Seller is not a party to any agreement which offers or grants to any
person the right to purchase or acquire any of the Purchased Shares. There is no
applicable local, state or federal law, rule, regulation, or decree which would,
as a result of the purchase of the Purchased Shares by Purchaser (and/or
assigns) impair, restrict or delay voting rights with respect to the Purchased
Shares.

 

2.02.        Authority. The execution and delivery of this Agreement by Seller
and the consummation by him of the transactions contemplated hereby do not
require any consent or authorization which has not or will not have been
obtained prior to Closing; and this Agreement has been duly executed and
delivered by Seller and constitutes a valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws relating to, or affecting generally the enforcement of, creditors' rights
and remedies or by other equitable principles of general application. The
execution and delivery of this Agreement by Seller and the performance by Seller
of his obligations hereunder will not cause, constitute, or conflict with or
result in (a) any breach or violation or any of the provisions of or constitute
a default under any license, indenture, mortgage, charter, instrument, articles
of incorporation, bylaw, or other agreement or instrument to which the Seller,
is a party, or by which he may be bound, nor will any consents or authorizations
of any party other than those hereto be required, (b) an event that would cause
the Seller (and/or assigns) to be liable to any party, or (c) an event that
would result in the creation or imposition of any lien, charge, or encumbrance
on the Purchased Shares.

 

 

 

 



 3 

 

 

2.03.        Exemption from Registration. Assuming the accuracy of the
representations of Purchaser contained herein, the transaction contemplated
hereby, to the extent that it consists of an offer or sale of securities by the
Seller to Purchaser, is not required to be registered with the Securities and
Exchange Commission pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), and Seller will not assert a contrary position.

 

The Company represents and warrants to Purchaser:

 

2.04.        Authority. The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement; the
execution and delivery of this Agreement by Seller and the Company and the
consummation by them of the transactions contemplated hereby do not require any
consent or authorization of the Company’s Board of Directors or stockholders
which has not or will not have been obtained prior to Closing; and this
Agreement has been duly executed and delivered by the Company and constitutes a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws relating to, or affecting
generally the enforcement of, creditors' rights and remedies or by other
equitable principles of general application. The execution and delivery of this
Agreement by the Company and Seller and the performance by the Company and
Seller of their obligations hereunder will not cause, constitute, or conflict
with or result in (a) any breach or violation or any of the provisions of or
constitute a default under any license, indenture, mortgage, charter,
instrument, articles of incorporation, bylaw, or other agreement or instrument
to which the Company, is a party, or by which they may be bound, nor will any
consents or authorizations of any party other than those hereto be required, (b)
an event that would cause the Company (and/or assigns) to be liable to any
party, or (c) an event that would result in the creation or imposition of any
lien, charge, or encumbrance on any asset of the Company or upon the Purchased
Shares or the Subscribed Shares, collectively, the “Acquired Shares.”

 

2.05.       Exemptions from Registration. Assuming the accuracy of the
representations of Purchaser contained herein, the transaction contemplated
hereby, to the extent that it consists of an offer or sale of securities of the
Subscribed Shares to Purchaser is exempt from registration under the Securities
Act by virtue of Regulation D promulgated thereunder and the Company will not
assert a contrary position.

 

2.06.       Organization.  The Company is a Nevada corporation duly organized,
validly existing, and in good standing under the laws of Nevada. The Company has
all necessary corporate powers to own properties and carry on a business. The
Company is not qualified to do business in any state other than Nevada. All
actions taken by the incorporators, directors and/or shareholders of the Company
have been valid and in accordance with the laws of the State of Nevada. The
Company’s common stock is currently quoted on the OTC Markets “Pink Sheets.”

 

Immediately following the Closing, Purchaser shall file or cause the Company to
file, all required filings with any state and federal regulators, including the
SEC, disclosing the acquisition of the Purchased Shares by Purchaser, the change
of control of the Company, all changes to the officers and directors, and all
such additional disclosure as is required to keep the Company in good standing
with any and all regulatory bodies having authority.

 

 

 

 



 4 

 

 

2.07.        Capital.   The authorized capital stock of the Company consists of
100,000,000 shares of preferred stock undesignated as to series, each having a
par value of $0.001, none of which has been issued or is outstanding, and
500,000,000 shares of Common Stock, of which 7,977,332 shares are issued and
outstanding. All outstanding shares of Common Stock are fully paid and
non-assessable, free of liens, encumbrances, options, restrictions and legal or
equitable rights of others not a party to this Agreement.  At the Closing, there
will be no outstanding subscriptions, options, rights, warrants, convertible
securities, or other agreements or commitments obligating the Company or Seller
to issue or to transfer from treasury any additional shares of its capital
stock, except as contemplated hereby.

 

None of the outstanding shares of the Company are subject to any stock
restriction agreements or the beneficiary of any agreement requiring the Company
to register shares under the Securities Act of 1933, as amended (the “Securities
Act”). There are approximately [590] shareholders of record of the Company which
does not give effect to shares held in street name. To the knowledge of Seller:
(i) all of such shareholders have valid title to the Common Stock owned by them;
and (ii) all of such shareholders acquired their Common Stock in a lawful
transaction and in accordance with Nevada corporate law and the applicable
securities laws of the United States and of their respective states of
residence.

 

2.08.        Filings with Government Agencies.  (a) The Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company is
required to file periodic reports with the SEC pursuant to Section 13(a) of the
Exchange Act, and since August 1, 2017, the Company has filed all reports and
other documents with the SEC required to be filed as of the date hereof other
than the most recent Annual Report on Form 10-K and, if requested by Purchaser
or necessitated due to movement of the price of its Common Stock, will file a
Current Report Form 8-K announcing the entrance into a material definitive
agreement upon signing of this Agreement. The Company has made all required
filings the State of Nevada that might be required and is current in its filings
and reporting to the state of Nevada.  As a condition to the Purchaser’s
obligation to close the transaction contemplated hereby, the Company will file
its delinquent report on Form 10-K. Upon the purchase of the Purchased Shares,
Purchaser will have the full responsibility for causing the Company to file any
and all documents required by the SEC, and/or any other government agency that
might be required.  The Company will supply Purchaser with all information that
is currently available regarding the Company and shall cause its accountant and
auditor to cooperate with the Company’s new accountant or auditor, if one should
be appointed.  

 

(b) The reports, schedules, forms, statements and other documents filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, since August 1, 2017, including the exhibits
thereto and documents incorporated by reference therein, are collectively
referred to herein as the “SEC Reports.” As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

 

 

 



 5 

 

 

2.09.        Financial Statements. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

2.10.        Assets. It is understood that prior to Closing the Company will
dispose of all of its assets and that at Closing it will not have any
subsidiaries or an equity interest in any other entity, and will be a “shell
company” as defined in Rule 12b-2 promulgated under the Exchange Act.

 

2.11.        Liabilities. It is understood and agreed that the purchase of the
Purchased Shares and Subscribed Shares is predicated on the Company not having
liabilities at Closing in the aggregate in excess of $1,000 or any obligations
which would give rise to any liability in the future. For the purposes of this
section, the term “liabilities” includes any debt, liability, or obligation of
any nature, whether accrued, absolute, contingent, or otherwise.  The Company is
not aware of any pending, threatened or asserted claims, lawsuits or
contingencies involving the Company or the Common Stock.  To the best knowledge
of the Company, there is no dispute of any kind between the Company and any
third party, and no such dispute will exist as of the Closing and at the
Closing, the Company will be free from any and all liabilities, liens, claims
and/or commitments. At Closing, the Company will not be a guarantor or
indemnitor of any indebtedness of any other person, firm, or corporation.

 

2.12.        Tax Returns. The Company has filed all state and federal tax
returns required to be filed by it through the date hereof.  As of Closing,
there shall be no taxes of any kind due or owing.

 

2.13.        Contracts and Leases. The Company is not a party to any contract,
agreement or lease other than its contract with the transfer agent.  At Closing,
no person will hold a power of attorney from the Company.

 

2.14.        Compliance with Laws. To the best knowledge of Seller, the Company
has complied in all material respects, with, and is not in violation of any,
federal, state, or local statute, law, and/or regulation.  To the best of the
knowledge of Seller, the Company has complied with all federal and state
securities laws in connection with the offer, sale and distribution of its
securities and has filed all reports required to be filed with the SEC since
August 1, 2017.

 

2.15.        Litigation. The Company is not a party to any suit, action,
arbitration, or legal, administrative or other proceeding, or pending
governmental investigation. To the best knowledge of the Company and Seller,
there is no basis for any such action or proceeding and no such action or
proceeding is threatened against the Company.  The Company is not a party to or
in default with respect to any order, writ, injunction, or decree of any
federal, state, local, or foreign court, department, agency, or instrumentality.

 

 

 

 



 6 

 

 

2.16.        Conduct of Business.    Prior to the Closing, the Company  shall
conduct its business in the normal course other than to the extent it satisfies
any liability, and shall not (without the prior written approval of Purchaser)
(i) amend its Articles of Incorporation or Bylaws, (ii) declare dividends,
redeem or sell stock or other securities, (iii) incur any liabilities, except in
the normal course of business, which liabilities will be satisfied at or prior
to Closing, (iv) guarantee the obligations of any third party, (v) enter into
any other transaction or (vi) enter into an agreement to do any of the
foregoing.

 

2.17.        Corporate Documents.  Each of the following documents (the
“Transferred Documents”), which shall be true, complete and correct in all
material respects, will be submitted to Purchaser no later than the times
provided in this Agreement:

 

(i)Articles of Incorporation and all amendments thereto;

 

(ii)Bylaws and all amendments thereto;

 

(iii)Minutes and Consents of shareholders;

 

(iv)Minutes and Consents of the board of directors;

 

(v)List of officers and directors;

 

(vi)Certificate of Good Standing from the Secretary of State of Nevada;

 

(vii)Accounting records, including its books and records;

 

(viii)Current Shareholder list from the transfer agent;

 

(ix)Most recent tax returns, including franchise tax returns, filed with the
requisite state and federal authorities; and

 

(x)Copies or summaries of the Company’s agreements, if any, with its officers or
directors, transfer agent, counsel, accountant, auditor and Edgar filing agent.

 

2.18.        Closing Documents.   All minutes, consents or other documents
pertaining to the Company to be delivered at the Closing (included within the
definition above of “Transferred Documents” shall be valid and in accordance
with the laws of Nevada.

 

2.19.        Representations.  All representations by the Company and Seller in
this Article II and any other representations of the Company and Seller
contained in this Agreement shall be true as of the Closing and all such
representations shall survive the Closing for a period of one year.

 

 

 



 7 

 

 

ARTICLE III
INVESTMENT INTENT

 

Purchaser represents, warrants and covenants to Seller:

 

3.01.        Transfer Restrictions.   Purchaser agrees that the Purchased Shares
are restricted securities as defined in Rule 144 under the Securities Act and
may be sold, pledged, assigned, hypothecated or otherwise transferred, with or
without consideration only pursuant to an effective registration statement under
the Securities Act, or pursuant to an exemption from registration under the
Securities Act.

 

3.02.        Investment Intent.  Purchaser is acquiring the Purchased Shares for
his own account for investment, and not with a view toward distribution thereof.

 

3.03.        No Advertisement.   Purchaser acknowledges that the Purchased
Shares have been offered to Purchaser in direct communication between Purchaser,
the Company and Seller, and not through any advertisement of any kind.

 

3.04.        Knowledge and Experience.   Purchaser acknowledges he has been
encouraged to seek its own legal and financial counsel to assist in evaluating
this purchase.  Purchaser acknowledges that he has sufficient business and
financial experience, and knowledge concerning the affairs and conditions of the
Company in order to make a reasoned decision as to this purchase of the
Purchased Shares and is capable of evaluating the merits and risks of this
purchase

 

3.05.        Restrictions on Transferability.  Purchaser is aware of the
restrictions on transferability of the Acquired Shares and further understands
that the certificates representing the Acquired Shares shall bear a legend
similar to the following:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND ARE
“RESTRICTED SECURITIES” AS DEFINED IN RULE 144 of the 1933 ACt. AS SUCH, THE
PURCHASE OF THIS SECURITY WAS MADE WITH THE INTENT OF INVESTMENT AND NOT WITH A
VIEW FOR DISTRIBUTION. THEREFORE, ANY SUBSEQUENT TRANSFER OF THIS SECURITY OR
ANY INTEREST THEREIN WILL BE UNLAWFUL UNLESS IT IS REGISTERED UNDER THE ACT OR
UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

 

3.06.        Accredited Investor.   Purchaser is an “Accredited Investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act and
the laws and regulations of applicable states and other jurisdictions.

 

3.07.        Future Business of the Company.  Purchaser represents that after
the Closing of this transaction, Purchaser will either carry on the existing
business of the Company or acquire a new business.  Purchaser covenants not to
manipulate or participate in a manipulation of the price of the Common Stock of
the Company in a “pump and dump” scheme. Purchaser, as the controlling
shareholder of the Company, agrees that each member of the Board of Directors of
the Company should act as a director in good faith, with the care an ordinarily
prudent person in a like position would exercise under similar circumstances,
and in a manner the person reasonably believes to be in the best interests of
the corporation as mandated by C.R.S. § 7-108-401(1).

 

 

 

 



 8 

 

 

3.08.        Anti-Money Laundering, Anti-Corruption and Anti-Terrorism Laws.
Purchaser confirms that the funds representing the Purchase Price and
Subscription Price will not represent proceeds of a crime for the purpose of any
applicable anti-money laundering or anti-terrorist legislation, regulation or
guideline and the Purchaser is in compliance with, and has not previously
violated, the United States of America Patriot Act of 2001, as amended through
the date of this Agreement, to the extent applicable to the Purchaser and all
other applicable anti-money laundering, anti-corruption and anti-terrorism laws
and regulations.

 

3.09.        Exemptions. The Purchaser warrants that the transaction
contemplated hereby, to the extent that it consists of an offer or sale of
securities by Seller or the Company to Purchaser is exempt from the registration
requirements of the Securities Act, and that Purchaser will not assert a
contrary position.

 

3.10.        Representations.  All Representations by the Purchaser in this
Article III and other representations of the Purchaser contained in this
Agreement shall be true as of the Closing and all such representations shall
survive the Closing.

 

ARTICLE IV
CLOSING

 

4.01.        Closing for the Purchase of Common Stock.  The Closing (the
“Closing”) of this transaction will occur when all of the documents and
consideration described in Section 2.17 above and in Section 4.02 below, have
been delivered or other arrangements have been made and agreed to by the
Parties.  If the Closing does not occur on or before December 20, 2019, and
neither party is in default of its obligations hereunder, and in addition to the
grounds for the termination of this Agreement set forth in Section 1.04, above,
then either party may terminate this Agreement upon written notice.

 

4.02.        Documents and Payments to be Delivered at Closing.   As part of the
Closing of the transactions contemplated hereby, those documents listed in
Section 2.17 of this Agreement, as well as the following documents, in form
reasonably acceptable to counsel to the Parties, shall have been delivered to
Escrow Agent at least 48 hours prior to the Closing:

 

(a)       By the Company and Seller:

 

(i)stock certificate or certificates, along with stock powers with signature
medallion guarantee, and such corporate authorizations as may be required,
acceptable to the transfer agent, representing the Purchased Shares, so that the
transfer agent may issue a certificate representing the Purchased Shares
registered in the name of Purchaser;

 

(ii)a certificate representing the Subscribed Shares registered in the name of
Purchaser;

 

(iii)the resignation of all officers of the Company;

 

 

 

 



 9 

 

 

(iv)the resignations of directors of the Company and the appointment of one or
more new directors as designated by the Purchaser;

 

(v)minutes of resolutions of the Board of Directors of the Company authorizing
the entry into this Agreement and the issuance of the Subscribed Shares;

 

(vi)true and correct copies of all of the business and corporate records of the
Company, including but not limited to correspondence files, bank statements,
checkbooks, savings account books, minutes of shareholder and directors meetings
or consents, financial statements, tax returns, shareholder listings, stock
transfer records, agreements and contracts that exist, including, without
limitation the items set forth in Section 2.08,

 

(vii)such other documents of the Company as may be reasonably required by
Purchaser, if available and requested at least five business days prior to
Closing.

 

(b)       By Purchaser:

 

(i)wire transfer to accounts designated by Seller and the Company on the day of
Closing of (a) the $268,000 due Seller and (b) the $182,000 due the Company.

 

ARTICLE V

COVENANTS AND CONDITIONS TO CLOSING

 

5.01       Conduct of Business Prior to the Closing. From the date hereof until
the Closing, the Company shall conduct its business in the ordinary course
consistent with past practices.

 

5.02       Access to Information. From the date hereof until the Closing, the
Company shall cooperate with Purchaser’s due diligence review and provide such
documents as Purchaser shall reasonably request. The Company shall arrange for
Purchaser or its representative to speak with the Company’s auditor, transfer
agent and edgar filer.

 

5.03       No Solicitation of Other Bids. The Company and Seller shall not, and
shall not authorize or permit any of their affiliates or representatives to,
directly or indirectly, (i) encourage, solicit, initiate, facilitate or continue
inquiries regarding the sale of all or substantially all of the assets of the
Company or shares of its Common Stock (an “Acquisition Proposal”); (ii) enter
into discussions or negotiations with, or provide any information to, any Person
concerning an Acquisition Proposal; or (iii) enter into any agreements or other
instruments (whether or not binding) regarding an Acquisition Proposal.  

 

5.04       Governmental Approvals and Consents. Each party hereto shall use
reasonable efforts to obtain all consents, authorizations, orders and approvals
that may be or become necessary for the performance of its obligations pursuant
to this Agreement, including the releases to be obtained from the Company’s
creditors.

 

 

 

 



 10 

 

 

5.05       Special Covenant of Company. The Company agrees that it will issue to
Seller 50,000 shares of Common Stock (after giving effect to any reverse stock
split effected after the date hereof) upon the consummation of a transaction as
a result of which the Company ceases to be a “shell company” as defined in Rule
12b-2 promulgated under the Exchange Act, or not later than July 31, 2021 if the
Company has not consummated such a transaction by, and the Company is a “shell
company,” on June 30, 2021.

 

5.06       Conditions to Obligations of Buyer. The obligations of Purchaser to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or waiver of each of the following conditions:

 

(a)          The representations and warranties of the Company and Seller
contained in this Agreement shall be true and correct in all respects on and as
of the date hereof and on and as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects).

 

(b)          Seller and the Company shall have duly performed and complied in
all material respects with all agreements, covenants and conditions required by
this Agreement.

 

(c)          No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.

 

(d)          The liabilities of the Company in the aggregate shall not exceed
$1,000.

 

(e)          The Company shall have demonstrated to the satisfaction of
Purchaser that it is in good standing in the State of Nevada.

 

(f)          The Company shall have disposed of all of its assets, not have any
subsidiaries or an equity interest in any other entity, and shall be a “shell
company” as defined in Rule 12b-2 promulgated under the Exchange Act.

 

(g)          The Purchaser shall have received reasonable assurances from the
Company’s auditor that the Company has information sufficient to enable it to
timely file its Quarterly Report on Form 10-Q for the period ended October 31,
2019.

 

(h)          The Common Stock shall be eligible for transfer through the DTC
system, shall not be subject to a “DTC chill” and shall be eligible for
quotation on the OTC Pink tier of the OTC Market under the symbol “GPIW.”

 

 

 

 



 11 

 

 

5.07       Conditions to Obligations of the Company and Seller. The obligations
of the Company and Seller to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or waiver of each of the following
conditions:

 

(a)          The representations and warranties of Buyer contained in this
Agreement shall be true and correct in all respects on and as of the date hereof
and on and as of the Closing Date with the same effect as though made at and as
of such date (except those representations and warranties that address matters
only as of a specified date, the accuracy of which shall be determined as of
that specified date in all respects).

 

(b)          Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement.

  

(c)          Buyer shall have paid the Purchase Price and the Subscription
Price.

 

(d)          No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.

 

ARTICLE VI

REMEDIES

 

6.01        Arbitration. Any dispute, claim or controversy arising out of or
relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by arbitration
in Las Vegas, Nevada before a single arbitrator. The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures and in accordance with the Expedited Procedures in those Rules.
Judgment on the Award may be entered in any court having jurisdiction. This
clause shall not preclude parties from seeking provisional remedies in aid of
arbitration from a court of appropriate jurisdiction. The governing law for the
arbitration shall be the law of the State of Nevada, without reference to its
conflicts of laws provisions.

 

6.02        Termination. In addition to any other remedies set forth herein,
including those set forth in Section 1.04, the Purchaser may terminate this
Agreement, if at the Closing, the Seller or Company have failed to comply with
all material terms of this Agreement, have failed to supply any documents
required by this Agreement unless they do not exist, or have failed to disclose
any material facts which could have a substantial effect on any part of this
transaction or the utility of the Company to Purchaser as a publicly traded
company or the transfer agent refuses to register the Purchased Shares in the
name of Purchaser. Termination of this agreement by Purchaser shall not prevent
it from seeking any right or remedy available to it as a result of the breach by
Seller or the Company of the terms of this Agreement or any of their
representations, warranties or covenants contained herein. In addition to any
other remedies set forth herein, including those set forth in Section 1.04, the
Seller and Company may terminate this Agreement, if the Seller and the Company
shall have performed all of their obligations and satisfied all of their
conditions hereunder and the Purchaser shall fail to close on or before December
20, 2019, and shall have been given a reasonable extension of time not to exceed
twenty (20) days, despite the fact that Seller and the Company shall have
performed all of their obligations and taken such actions as are necessary to
effectuate the Closing. Seller and the Company shall be entitled to receive the
Deposit, and upon such termination by Seller and the Company, their sole remedy
shall be to receive the Deposit.

 

 

 

 



 12 

 

 

6.03        Indemnification. From and after the Closing, the parties, jointly
and severally, agree to indemnify the other against all actual losses, damages
and expenses caused by (i) any material breach of this Agreement by them or any
material misrepresentation contained herein, or (ii) any misstatement of a
material fact or omission to state a material fact required to be stated herein
or necessary to make the statements herein not misleading.

 

6.04        Indemnification Non-Exclusive The foregoing indemnification
provision is in addition to, and not derogation of any statutory, equitable or
common law remedy any party may have for breach of representation, warranty,
covenant or agreement.

 

ARTICLE VII
MISCELLANEOUS

 

7.01        Captions and Headings. The article and paragraph headings throughout
this Agreement are for convenience and reference only, and shall in no way be
deemed to define, limit, or add to the meaning of any provision of this
Agreement.

 

7.02        No Oral Change. This Agreement and any provision hereof, may not be
waived, changed, modified, or discharged, orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.

 

7.03        Non Waiver. Except as otherwise expressly provided herein, no waiver
of any covenant, condition, or provision of this Agreement shall be deemed to
have been made unless expressly in writing and signed by the party against whom
such waiver is charged; and (i) the failure of any party to insist in any one or
more cases upon the performance of any of the provisions, covenants, or
conditions of this Agreement or to exercise any option herein contained shall
not be construed as a waiver or relinquishment for the future of any such
provisions, covenants, or conditions, (ii) the acceptance of performance of
anything required by this Agreement to be performed with knowledge of the breach
or failure of a covenant, condition, or provision hereof shall not be deemed a
waiver of such breach or failure, and (iii) no waiver by any party of one breach
by another party shall be construed as a waiver with respect to any other or
subsequent breach.

 

7.04        Time of Essence. Time is of the essence of this Agreement and of
each and every provision hereof.

 

 

 

 



 13 

 

 

7.05        Entire Agreement. This Agreement and the Stock Purchase Agreement,
including any and all attachments hereto if any, contain the entire agreement of
and understanding between the Parties hereto, and supersede all prior agreements
and understandings.

 

7.06        Partial Invalidity. In the event that any condition, covenant, or
other provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of this
Agreement and shall in no way affect any other condition, covenant or other
provision of the Agreement. If such condition, covenant, or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.

 

7.07        Counterparts. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Facsimile
signatures will be acceptable to all parties.

 

7.08        Notices. All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after deposit with a recognized overnight
courier, if prepaid and duly addressed to the party to whom notice is to be
given:

 

If to the Purchaser:

c/o Vincent J. McGill

Mandelbaum Salsburg

1270 Avenue of the Americas

Suite 1808

New York, New York 10020

 

If to the Seller or the Company:

Steve Ketter

Luna Del Mar Lane

Las Vegas, Nevada 89138

 

 

7.09        Binding Effect. This Agreement shall inure to and be binding upon
the heirs, executors, personal representatives, successors and assigns of each
of the parties to this Agreement.

 

7.10       Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the Closing and shall survive the Closing of this Agreement for a
period of one year, except that the covenant of the Company in Section 5.05
shall survive until October 31, 2021.

 

 

 

 



 14 

 

 

7.11       Mutual Cooperation. The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein. The Company may retain
physical or electronic copies of any of its documents delivered to Purchaser.

 

7.12       Governing Law. This Agreement and the rights of the Parties hereunder
shall be governed by and construed in accordance with the Laws of the State of
Nevada (regardless of its conflict of laws principles), including all matters of
construction, validity, performance and enforcement and without giving effect to
the principles of conflict of laws.

 

7.13       Exclusive Jurisdiction and Venue. The Parties agree that subject to
Section 5.01, the courts of the State of Nevada shall have sole and exclusive
jurisdiction and venue for the resolution of all disputes arising under the
terms of this Agreement and the Transactions contemplated herein.

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the date first written above.

 

Grand Perfecta, Inc.

 

By: /s/ Steve Ketter

Steve Ketter

Chief Executive Officer

 

 

/s/ Steve Ketter

Steve Ketter, individually

 

 

 

/s/ Liu Yang

Liu Yang

 

 

 

 

 15 

